Order filed February 11, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00619-CV
                                  ____________

   IN THE INTEREST OF J.L.J., J.J., T.M.J., T.T.J., T.L.J., AND J.Q.J.,
                       CHILDREN, Appellants

                                        V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-64900

                                   ORDER

      The clerk’s record was filed November 5, 2021; the first supplemental clerk’s
record was filed January 10, 2022; and the second supplemental clerk’s record was
filed on December 30, 2021. Our review has determined that relevant items have
been omitted from the clerk’s record. See TEX. R. APP. P. 34.5(c). The record does
not contain the following:
       1.     Permanency Hearing Order Before Final Order, signed February 26, 2020;
       2.     Respondent’s Motion for Continuance, filed on or about December
              14, 2020;
       3.     Respondent’s Second Amended Motion for Continuance, filed on or
              about February 9, 2021;
       4.     Notice of Continuation of Trial, filed on or about February 12, 2021;
       5.     Permanency Hearing Order Before Final Order, signed February 13,
              2021;
       6.     Respondent’s Motion for Continuance, filed on or about April 12,
              2021;
       7.     Permanency Hearing Order Before Final Order, signed April 20,
              2021; and
       8.     Notice of Resumption of Recessed Trial, filed on or about July 27,
              2021.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 22, 2022, containing the items listed above. If the
omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is
not a part of the case file.



                                 PER CURIAM



Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                          2